 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 20,
2019 (the “Effective Date”), by and between Fortune Valley Treasures, Inc., a
Nevada corporation (the “Company”), and Kaihong Lin (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions herein provided.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein.     2. Term. The employment of the Executive by the
Company shall commence on the Effective Date and terminate one year from the
Effective Date (the “Initial Term”), unless sooner terminated as hereinafter
provided. Following the Initial Term, this Agreement shall be automatically
renewed for successive additional one (1) year terms (each a “Renewal Term” and
together with the Initial Term, the “Term”), unless either party gives prior
written notice of non-renewal to the other party at least sixty (60) days prior
to the termination date of the Initial Term or the then current Renewal Term, as
applicable.     3. Positions and Duties. The Executive shall serve as Chief
Financial Officer and Treasurer of the Company and shall have such duties and
responsibilities commensurate with such positions and such additional duties and
responsibilities commensurate with such positions as may be assigned to him from
time to time by the Company’s Board of Directors and Chief Executive Officer.
Executive shall have the authority as is commensurate for performance of his
duties and responsibilities, subject to the terms of this Agreement and to the
authority of the Company’s Board of Directors. During the Term, the Executive
shall devote his full business time, attention, skill and efforts to the
business and affairs of the Company. Notwithstanding the foregoing, the
Executive may engage reasonable amounts of time in charitable, educational,
religious, civic and professional activities, provided that such activities do
not materially interfere with the services required to be rendered to the
Company hereunder and do not violate the restrictive covenants set forth in
Sections 8, 9 and 10 below.     4. Compensation and Related Matters. For
services rendered by the Executive hereunder during the Term, the Executive
shall be compensated as follows:

 

  (a) Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) to be determined, from time to time, by the Company’s Board of
Directors (or the Compensation Committee of the Board of Directors). The initial
Base Salary for the first year following the Effective Date shall be $25,676 per
annum. The Base Salary shall be payable in accordance with the Company’s
customary payroll practices. The Company shall review the Executive’s
performance and Base Salary at least annually during normal Company salary
reviews, and any adjustments to the Base Salary shall be determined by the
Company’s Board of Directors (or the Compensation Committee of the Board of
Directors), in its sole discretion.

 

 

 

 



  (b) Benefits. The Executive shall be entitled to participate in all
compensation and employee benefit plans or programs generally available to all
employees of the Company, to the fullest extent permissible under the general
terms and provisions of such plans or programs and in accordance with the
provisions thereof including, without limitation, incentive compensation, bonus,
group hospitalization, health, dental care, life, disability or other insurance,
tax-qualified and nonqualified pension, savings, thrift and profit-sharing
plans, termination or severance pay programs, sick-leave plans, travel or
accident insurance, automobile allowance or automobile lease plans, and
executive continent compensation plans, and equity compensation programs,
including, without limitation, capital accumulation programs, stock purchase,
restricted stock and stock option plans (such plans and programs, collectively,
the “Employee Benefit Plans”).         (c) Expenses. The Company shall reimburse
the Executive for all reasonable out-of-pocket travel or other business expenses
actually incurred or paid by the Executive in connection with the performance of
his duties and obligations under this Agreement, subject to the Executive’s
presentation of itemized vouchers, receipts and documentation and consistent
with the reimbursement policies and procedures as the Company may, from time to
time, establish for senior officers.

 

5. Early Termination. This Agreement may terminate prior to expiration of the
Initial Term or the then current Renewal Term as provided in accordance with
Section 2 above, or by reason of any of the following:

 

  (a) By Company for Cause. The Company may terminate this Agreement for “Cause”
(as defined below). For purposes of this Agreement, “Cause” shall mean: (i) the
gross and willful misconduct on the part of the Executive in connection with the
performance of his duties and responsibilities hereunder; (ii) the breach by
Executive of any material provision of this Agreement, which breach shall remain
uncured by Executive thirty (30) days after receipt of the Company’s notice of
breach (provided, however, that if, in the reasonable judgment of the Company,
such breach is not curable, then the Company is not obligated to provide such
thirty (30) day cure period and shall have the right to immediately terminate
this Agreement); (iii) commission by Executive of fraud, embezzlement,
misrepresentation or an act of dishonesty in connection with his duties
hereunder; (iv) the commission of a felony or a misdemeanor involving moral
turpitude; (v) Executive has willfully and repeatedly refused or failed to
follow specific, lawful and reasonable directions of the Board of Directors and
the failure of the Executive to remedy such refusal or failure within thirty
(30) days following receipt of the Company’s written notice thereof; or (vi) the
violation by Executive of any statutory or common law duty of loyalty to the
Company as determined in a final non-appealable judgment by a court of competent
jurisdiction.         (b) By Executive for Good Reason. The Executive may
terminate this Agreement for “Good Reason” (as defined below). For purposes of
this Agreement, “Good Reason” shall mean: the breach by the Company of any
material provision of this Agreement, which breach shall remain uncured by the
Company thirty (30) days after receipt of the Executive’s notice of breach.    
    (c) Death or Disability of Executive. This Agreement shall terminate
immediately upon the death of Executive or the Company’s determination of
Executive’s “Disability” (as defined below). For purposes of this Agreement,
“Disability” shall mean: (i) that the Executive is permanently disabled so as to
qualify for full benefits under the Company’s then-existing disability insurance
policy; or (ii) if the Company does not maintain any such disability policy on
the date of determination, the inability of the Executive to work for a period
of six (6) full calendar months during any nine (9) consecutive calendar month
period due to illness or injury of a physical or mental nature, supported by the
completion by the Executive’s attending physician or a doctor for the Company or
its insurer of a medical certification form outlining the disability and
treatment, if at the end of such disability period, there is no reasonable
probability of Executive promptly resuming full-time service pursuant to the
terms of this Agreement.

 

 

 

 



6. Severance Provisions Generally.

 

  (a) Any termination of Executive’s employment by the Company shall be
communicated by written Notice of Termination to Executive and any termination
by the Executive of his employment shall be communicated by written Notice of
Termination to the Company. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.         (b) For
purposes of this Agreement, the “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated for Cause or without Cause by the
Company, the date specified in the Notice of Termination, (iii) if the
Executive’s employment is terminated as a result of a Disability, the date on
which the Company determines that the Executive is Disabled, and (iv) if the
Executive terminates his employment for Good Reason or otherwise voluntarily
terminates his employment without Good Reason, the date specified in the Notice
of Termination.         (c) If this Agreement is terminated by the Company for
Cause or by reason of Executive’s death or Disability or if this Agreement is
terminated by the Executive without Good Reason, then the Company shall pay
Executive the following:           (i) Accrued and unpaid Base Salary up to and
including the Date of Termination;           (ii) Accrued and unpaid benefits to
the Executive under Employee Benefit Plans up to and including the Date of
Termination; and           (iii) In the case of termination by reason of
Executive’s death, the retention of the stock option to the extent vested as of
immediately prior to the Date of Termination. For the avoidance of doubt, any
unvested portion of the stock option shall be deemed forfeited and cancelled as
of the Date of Termination in the case of termination by the Company for Cause
or by Executive without Good Reason.         (d) If this Agreement is terminated
by the Company (other than a termination by the Company for Cause or by reason
of Executive’s death or Disability) or by the Executive with Good Reason, then
the Company shall pay Executive the applicable severance payments as set forth
in Section 7. Said severance payments shall be payable in equal installments
every month over the applicable severance period in accordance with the
Company’s customary payroll practices.         (e) Executive shall not be
required to mitigate (by seeking any other employment, self-employment or any
other income producing pursuit) any amounts or benefits payable to him upon
termination of this Agreement.         (f) Executive shall not be required to
set off against any amounts or benefits payable to him upon termination of his
employment under this Agreement, any compensation for other employment,
consultancy or unemployment benefits received while he is receiving payments and
benefits under this Agreement.

 

 

 

 



7. Severance Payments. The Company shall provide Executive the following
severance:

 

  (a) Accrued and unpaid Base Salary up to and including the Date of
Termination;         (b) Accrued and unpaid benefits to the Executive under
Employee Benefit Plans up to and including the Date of Termination;         (c)
The retention of the stock option to the extent vested as of immediately prior
to the Date of Termination; and         (d) Continued provision of Base Salary
for three (3) months following the Date of Termination.

 

8. Confidentiality.

 

  (a) “Confidential Information” shall mean all information (in written, oral or
electronic form) of the Company and its affiliates that is designated by the
Company as being confidential or should have been reasonably understood by
Executive to be confidential. Confidential Information shall include, without
limitation, all documentation provided by the Company, including but not limited
to, all inventions, technology, trade secrets, know-how, technical information
and data, improvements, formulas, research, development, laboratory notebooks,
processes, diagrams, designs, drawings, engineering, test procedures and
specifications, manufacturing specifications, configurations, packaging, search
results, and any documents or materials relating thereto, business, financial,
accounting, insurance, and marketing information, analyses, forecasts,
predictions or projections, documents, systems, specifications, research and
development information, prices, proposed transaction terms and other commercial
information and/or trade and business secrets.         (b) Confidential
Information shall not include information that: (i) is or becomes public domain
through no action on the part of Executive; (ii) is lawfully obtained from any
source other than the Company, without an obligation to keep it confidential;
(iii) is previously known to Executive without an obligation to keep it
confidential; (iv) is required to be disclosed pursuant to any applicable law,
regulation, judicial or administrative order or decree, or request by other
regulatory organization having authority pursuant to the law; provided, however,
that Executive shall first have given prior written notice to the Company so
that the Company may seek a protective order requiring that the Confidential
Information not be disclosed; or (v) is independently developed by Executive
without the use of the Confidential Information.         (c) Executive hereby
agrees that, during the Term and for three (3) years thereafter, he: (i) shall
use the Confidential Information solely in connection with the performance of
his duties under this Agreement, and not for any other purpose whatsoever
without the prior express written consent of the Company; (ii) shall not copy,
disclose or reveal any of the Confidential Information to any third party
without the prior express written consent of the Company; (iii) shall take
strict precautions to maintain the confidentiality of the Confidential
Information received; (iv) shall, within five (5) days of a written request by
the Company, destroy or return any and all copies on any media containing the
Confidential Information.         (d) Unauthorized disclosure or use of
Confidential Information may give rise to irreparable injury, which may not be
adequately compensated by damages. In the event of a breach or threatened breach
of this Section 8, the Company shall be entitled to a preliminary injunction and
a temporary restraining order restraining the Executive from using or disclosing
the Confidential Information or such other equitable relief as may be necessary
to protect the interests of the Company. Such remedy shall be additional to and
not a limitation upon any other remedy which may otherwise be legally available
to the Company, including but not limited to a remedy for actual damages
occasioned by the breach of the terms of this Section 8 (which damages shall
include costs, expenses and reasonable attorneys’ fees).

 



 

 

 

  (e) Executive acknowledges and agrees that he is aware that: (i) the
Confidential Information may contain material, non-public information regarding
the Company and/or its affiliates (“Insider Information”) and (ii) the United
States securities laws prohibit any persons who have material, non-public
information concerning the Company and/or its affiliates from purchasing or
selling securities of the Company or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities in reliance upon such
information. Accordingly, the Executive acknowledges and agrees to maintain all
Confidential Information and material non-public information of the Company
and/or its affiliates. The Executive acknowledges and agrees that he will abide
by all laws, rules and regulations relating to the handling of and acting upon
Insider Information (including trading (directly or indirectly) while in
possession of Insider Information or disclosing or utilizing Insider Information
in connection with the purchase or sale of securities). Further, the Executive
will not, and will use his best efforts to ensure that his affiliates (and any
person acting on their behalf or in concert with them) will not, trade in the
securities of the Company (including any securities convertible into such
securities, or any other right to acquire such securities) on the basis of, or
if and while it or its representatives are in possession of Insider Information
until such time as the Company has publicly disclosed such information.

 



9. Non-Competition and Non-Solicitation.

 

(a) The Executive covenants and agrees that during the Term hereof and for a
period of two (2) years following the termination of his employment hereunder
(the “Restricted Period”), that he will not, directly or indirectly, at any time
during the Term and/or the Restricted Period:     (i) own, operate, manage,
join, control, participate in the ownership, management, operation or control
of, or be paid or employed by, or acquire any securities of, or otherwise become
associated with or provide assistance to, as an employee, consultant, director,
officer, shareholder, partner, agent, associate, principal, representative or in
any other capacity, any business entity which engages in any directly
competitive line of business in which the Company is engaged during the
Executive’s employment with the Company; provided, however, that the foregoing
shall not prevent the Executive from owning, in the aggregate, an amount not
exceeding five percent (5%) of the issued and outstanding voting securities of
any class of any corporation whose voting capital stock traded or listed on a
national securities exchange or in the over-the-counter market; and   (ii)
solicit to employ or engage, for or on behalf of himself or any third party, any
employee, vendor or agent of the Company.     (b) The Executive hereby agrees
that he will not, directly or indirectly, for or on behalf of himself or any
third party, at any time during the Term and/or the Restricted Period, solicit
any customers of the Company (and/or its successor) with respect to products or
services directly competitive with products or services then being sold by the
Company (and/or its successor).

 



 

 

 

(c) If any of the restrictions in this Section 9 shall be held by a court of
competent jurisdiction to be unenforceable, illegal or invalid by reason of the
extent, duration or geographical scope thereof or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographical scope or other provisions hereof, and this Section 9, in its
reduced form, shall be remain valid, in full force and effect and enforceable in
the manner contemplated hereby.

 

10. Ownership of Product Ideas and Assignment.

 

(a) The Executive will disclose to the Company all Product Ideas. For purposes
of this Agreement, “Product Ideas” shall mean all ideas, potential marketing and
sales relationships, inventions, copyrightable expressions, research, plans for
products or services, marketing plans, original works of authorship, know how,
trade secrets, information, data, developments, discoveries, improvements,
modifications, technology and designs, whether or not eligible for patent or
copyright protection, which relate to the business of the Company, made,
conceived, expressed, developed, or actually or constructively reduced to
practice by the Executive within the scope of Executive’s employment, whether
solely or jointly with other Company employees or consultants retained by
Company during the Term.     (b) The Executive acknowledges and agrees that the
Product Ideas and any resulting patents or trademarks shall be the exclusive
property of the Company, and that all of said Product Ideas shall be considered
as “work made for hire” belonging to the Company. To the extent any such Product
Ideas, under applicable law, may not be considered work made for hire by the
Executive for the Company, the Executive hereby assigns and, upon its creation,
automatically and irrevocably assigns to the Company, without any further
consideration, all right, title and interest in and to such Product Ideas,
including, without limitation, any copyright, other intellectual property
rights, all contract and licensing rights, and all claims and causes of action
of any kind with respect to such materials. The Company shall have the exclusive
right to use the Product Ideas, whether original or derivative, for all purposes
without additional compensation to the Executive. At the Company’s expense, the
Executive will assist the Company to perfect the Company’s rights in the Product
Ideas and to protect the Product Ideas throughout the world, including, without
limitation, promptly executing and delivering such patent, copyright, trademark
or other applications, assignments, descriptions and other instruments and to
take such actions for and on behalf of the Executive as may be necessary to vest
title to and/or defend or enforce the rights of the Company in the Product
Ideas.

 

11. Specific Performance; Injunctive Relief. The Company and the Executive each
acknowledge and agree that irreparable damage would occur in the event that the
provisions of Sections 8, 9 or 10 of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties shall be entitled to seek an injunction or injunctions
to prevent breaches of the such provisions of this Agreement and to enforce
specifically the terms and provisions thereof in any court of the United States
or any state thereof having jurisdiction, this being in addition to any other
remedy to which they may be entitled at law or equity.     12.

Indemnification. The Company shall indemnify and hold harmless Executive to the
maximum extent permitted by the Company’s Articles of Incorporation, By-Laws,
and applicable laws, as amended.









 



13. Withholding. The Company shall be entitled to deduct and withhold, from the
Base Salary, bonuses, severance payments and/or any other amounts otherwise
payable pursuant to this Agreement, such amounts as the Company determines that
it is required to deduct and withhold under the Internal Revenue Code of 1986,
as amended, or any provision of state or local tax law, with respect to the
making of such payment.



 



 

 

 

14. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.     15.
Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by email or fax
or (unless otherwise specified) mailed by certified mail, return receipt
requested, postage prepaid, or one day after delivery to an overnight air
courier guaranteeing next day delivery, addressed as follows:

 



  If to Executive:     Kaihong Lin   *********************   Email: ************
  Fax: ************       If to the Company:       FORTUNE VALLEY TREASURES,
INC.   No. 10 of Tuanjie 2nd Road, Beice, Humen   Dongguan, Guangdong, China
518000   Email: ************   Fax: ************

 



16. Assignment. This Agreement may not be assigned by the Executive, but may be
assigned by the Company to any successor to, or assign of, its business and will
inure to the benefit and be binding upon any such successor or assign. The term
“the Company” as used throughout this Agreement shall include (i) any successors
or assigns of Company, and (ii) any successor, individual, association,
partnership or corporation to which all or substantially all of the business,
stock or assets of the Company shall have been transferred, and (iii) any other
corporation into or with which Company shall have or has been merged,
consolidated, reorganized or absorbed, all of whom shall be bound by the
provisions of this Agreement, provided that no such assignment, sale of assets,
merger or other such event shall relieve the Company, of its obligations
hereunder.     17. Counterparts. This Agreement may be executed in several
counterparts, each of which may be delivered by and among the parties by
facsimile or other electronic transmission and each of which shall be deemed to
be an original but all of which together will constitute one and the same
instrument.     18. Entire Agreement. This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof, and fully
supersedes any and all prior agreements between the parties hereto respecting
the Executive’s employment. In addition, no amendment or modification to this
Agreement shall be valid unless set forth in writing and signed by each of the
parties.

 



 

 

 

19. Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.    
20. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Nevada without
regard to its conflicts of law principles.     21. Representations.

 

  (a) Executive’s Representations. Executive hereby represents and warrant to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity (excluding Qianhai
DaXingHuaShang Investment (Shenzhen) Co., Ltd., a wholly owned subsidiary of the
Company), and (iii) upon the execution and delivery of this Agreement by all of
the parties hereto, this Agreement shall be valid and binding obligation of
Executive, enforceable in accordance with its terms.         (b) Company’s
Representations. Company hereby represents and warrants to the Executive that
(i) the execution, delivery and performance of this Agreement by Company does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Company is a
party or by which Company is bound, (ii) this Agreement has been duly approved
by its Board of Directors and the undersigned signatory of the Company has
authority to execute this Agreement on behalf of the Company, and (iii) upon the
execution and delivery of this Agreement by all parties hereto, this Agreement
shall be the valid and binding obligation of Company, enforceable in accordance
with its terms.

 

22. Survival. Sections 6, 7, 8, 9, 10, 11, 12, 14, 20, 21 and 23 shall survive
the termination of this Agreement.     23. Attorneys’ Fees. The parties shall be
responsible for their own respective costs and expenses incurred in connection
with negotiation and execution of this Agreement and any dispute involving this
Agreement including attorney fees and costs.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
date and year first above written.

 

 

FORTUNE VALLEY TREASURES, INC.



      By: /s/ Yumin Lin   Name: Yumin Lin   Title: Chief Executive Officer,
President and Secretary

 



EXECUTIVE        

/s/ Kaihong Lin

  Kaihong Lin

 

 

 



